Exhibit 10.3

 

OPTION AGREEMENT

 

This Option Agreement (this “Agreement”) is dated February 16, 2016, and is
entered into in Shenzhen, People’s Republic of China (“PRC” or “China”) between
and among Anhui Avi-Trip Technology Co., Ltd. (“Party A”); the undersigned
shareholders Jie Weiwei and Han Yanliang of Party A(collectively the
“Shareholder”); and Jie Run Consulting and Management Co., Ltd. (“Party B”).
Party A, Party B and the Shareholders are each referred to individually in this
Agreement as a “Party” and collectively as the “Parties.”

 

RECITALS

 

1. Party A is engaged in the business of on-line sales of electronic products,
daily necessities, on-line investment industrial projects, sales agents of air
tickets, train tickets and admission tickets, software development and sales,
gift sales, hotel reservation service, car rental service, network technology
development (not including internet connection services), domestic trade, import
and export of goods and technology service industry in the People’s Republic of
China (the “Business”).

 

Party B has expertise relevant to the Business, and has entered into a
Management and Consulting Services Agreement dated as of February 16, 2016 to
provide Party A with various management, technical, consulting and other
services in connection with the Business.

 

2. Jie Weiwei and Han Yanliang collectively referred to herein as the
“Shareholder” together hold 100% of the issued and outstanding equity interests
of Party A (collectively the “Equity Interest”).

 

3. The Parties are entering into this Agreement in connection with the
Management and Consulting Services Agreement.

 



 

 

 

AGREEMENT

 

NOW,THEREFORE, the Parties to this Agreement hereby agree as follows:

  

1. PURCHASE AND SALE OF EQUITY INTEREST

 

1.1 Grant of Rights. The Shareholder (hereinafter the “Transferor”) hereby
irrevocably grants to Party B or a designee of Party B (the “Designee”) an
option to purchase at any time and from time to time ,to the extent permitted
under PRC law, all or any portion of the Equity interest in accordance with such
procedures as determined by Party B, at the price specified in Section 1.3 of
this Agreement (the “Option”). No Option shall be granted to any patty other
than to Patty B and/or a Designee. As used herein, Designee may be an individual
person, a corporation, a joint venture, a partnership, an enterprise, a trust or
an unincorporated organization.

 

1.2 Exercise of Rights. According with the requirements of applicable PRC laws
and regulations, Party B and/or the Designee may exercise the Option at any time
or from time to time by issuing a written notice (the ”Notice”) to the
Transferor and specifying the amount of the Equity Interest to be purchased from
the Transferor and the manner of purchase.

 

1.3 Purchase Price.

 

1.3.1 The purchase price of the Equity Interest pursuant to an exercise of the
Option (the ”Purchase Price”) shall be equal to the original paid-in price
(paid-in registered capital) of the Transferor, adjusted proportionally for any
purchase of less than all of the Equity Interest, unless a different purchase
price is mandated by applicable PRC laws and regulations, in which case the
minimum purchase price permitted by such laws and regulations shall be the
Purchase Price hereunder.

 

1.4 Transfer of Equity Interest. Upon each exercise of the Option under this
Agreement:

 

1.4.1 The Transferor shall hold or cause to be held a meeting of shareholders of
Party A in order to adopt such resolutions as necessary in order to approve the
transfer of the relevant Equity Interest (Such Equity Interest hereinafter the
“Purchased Equity Interest ”) to Party B and/or the Designee;

 

1.4.2 The relevant Parties shall enter into an Equity Interest Purchase
Agreement, in a form reasonably acceptable to Party B, setting forth the terms
and conditions for the sale and transfer of the Purchased Equity Interest;

 



2

 

 

1.4.3 The relevant Parties shall execute, without any security interest, all
other requisite contracts, agreements or documents, obtain all requisite
approval and consent of the government, conduct all necessary actions, transfer
the valid ownership of the Purchased Equity Interest to Party B and/or the
Designee, and cause Party B and/or the Designee to be the registered owner of
the Purchased Equity Interest. As used herein, ”security interest” means any
mortgage, pledge ,right or interest of the third party, purchase right of equity
interest, right of acquisition, right of first refusal, right of set-off,
ownership detainment or other security arrangements; provided, however, such
term shall not include any security interest created under that certain Equity
Pledge Agreement dated as of February 16, 2016 by and among the Parties (the
“Pledge Agreement”).

 

1.5 Payment. Payment of the purchase price shall be determined through
negotiations between the Transferor and Party B (including the Designee) in
accordance with the applicable laws at the time of the exercise of the Option.

 

2. REPRESENTATIONS RELATING TO EQUITY INTEREST

 

2.1 Party A’s Representations. Party A hereby represents and warrants:

 

2.1.1 without Party B’s prior written consent, Party A’s Articles of Association
shall not be supplemented, changed or renewed in any way, Party A’s registered
capital of shall not be increased or decreased, and the structure of the
registered capital shall not be changed in any form;

 

2.1.2 To maintain the corporate existence of Party A and to prudently and
effectively operate the business according with customary fiduciary standards
applicable to managers with respect to corporations and their shareholders;

 

2.1.3 Without Party B’s prior written consent, upon the execution of this
Agreement, to not sell, transfer, mortgage or dispose, in any other form, any
asset, legitimate or beneficial interest of business or income, or encumber or
approve any encumbrance or imposition of any security interest on Party A’s
assets;

 



3

 

 

2.1.4 Without Party B’s prior written consent, to not issue or provide any
guarantee or permit the existence of any debt, other than (i) such debt that may
arise from Party A’s normal or daily business (excepting a loan); and (ii) such
debt which has been disclosed to Party B before this Agreement;

 

2.1.5 To operate and conduct all business operations in the ordinary course of
business, without damaging Party A’s business or the value of its assets;

 

2.1.6 Without Party B’s prior written consent, to not enter into any material
agreements, other than agreements entered into in the ordinary course of
business (for purpose of this paragraph, if any agreement for an amount in
excess of One Hundred Thousand Renminbi (RMB 100,000) shall be deemed a material
agreement);

 

2.1.7 Without Party B’s prior written consent, to not provide loan or credit to
any other party or organization;

 

2.1.8 To provide to Party B all relevant documents relating to its business
operations and finance at the request of Party B;

 

2.1.9 To purchase and maintain general business insurance of the type and amount
comparable to those held by companies in the same industry, with similar
business operations and assets as Party A, from an insurance company approved by
Party B;

 

2.1.10 Without Party B’s prior written consent, to not enter into any merger
,cooperation, acquisition or investment;

 

2.1.11 To notify Party B of the occurrence or the potential occurrence of
litigation, arbitration or administrative procedure relating to Party A’s
assets, business operations and/or income;

 



4

 

 

2.1.12 In order to guarantee the ownership of Party A's assets, to execute all
requisite or relevant documents, take all requisite or relevant actions, and
make and pursue all relevant claims;

 

2.1.13 Without Party B's prior written notice, to not assign the Equity Interest
in any form; however, Party A shall distribute dividends to the Shareholder upon
the request of Party B; and

 

2.1.14 In accordance with Party B's request, to appoint any person designated by
Party B to be a management member of Party A.

 

2.2 Transferor's Representations. The Transferor hereby represents and Warrants;

 

2.2.1 Without Party B's prior written consent, upon the execution of this
Agreement, to not sell, transfer, mortgage or dispose in any other form any
legitimate or beneficial interest of the Equity Interest, or approve any
security interest, except as created pursuant to the Pledge Agreement;

 

2.2.2 Without Party B's prior written notice, to not adopt or support or execute
any shareholder resolution at any meeting of the shareholder of Party A that
seeks to approve any sale, transfer, mortgage or disposal of any legitimate or
beneficial interest of the Equity Interest, or to allow any attachment of
security interests, except as created pursuant to the Pledge Agreement;

 

2.2.3 Without Party B's prior written notice, to not agree or support or execute
any shareholder resolution at any meeting of the shareholder of Party A that
seeks to approve Party A's merger, cooperation, acquisition or investment;

 

2.2.4 To notify Party B the occurrence or the potential occurrence of any
litigation, arbitration or administrative procedure relevant to the Equity
Interest;

 



5

 

 

2.2.5 To cause Party A's Board of Directors to approve the transfer of the
Purchased Equity Interest pursuant to this Agreement;

 

2.2.6 In order to maintain the ownership of Equity Interest, to execute all
requisite or relevant documents, conduct all requisite or relevant actions, and
make all requisite or relevant claims, or make requisite or relevant defense
against all claims of compensation;

 

2.2.7 Upon the request of Party B, to appoint any person designated by Party B
to be a director of Party A; and

 

2.2.8 To prudently comply with the provisions of this Agreement and any other
agreements entered into with Party B and Party A in connection therewith ,and to
perform all obligations under all such agreements, without taking any action or
nonfeasance that may affect the validity and enforceability of such agreements.

 

3. Representations and Warranties. As of the execution date of this Agreement
and on each transfer of the Purchased Equity Interest pursuant to an exercise of
the Option, Party A and the Transferor hereby represent and warrant as follows;

 

3.1 Such Parties shall have the power and ability to enter into and deliver this
Agreement and to perform their respective obligations thereunder, and at each
transfer of Purchased Equity Interest, the relevant Equity Interest Purchase
Agreement and to perform their obligations thereunder. Upon execution, this
Agreement and each Equity Interest Purchase Agreement will constitute legal,
valid and binding obligations and be fully enforceable in accordance with their
terms;

 

3.2 The execution and performance of this Agreement and any Equity Interest
Purchase Agreement shall not; (i) violate any relevant laws and regulations of
the PRC; (ii) conflict with the Articles of Association or other organizational
documents of Party A; (iii) cause to breach any agreements or instruments or
having binding obligation on it, or constitute a breach under any agreements or
instruments or having binding obligation on it ; (iv) breach relevant
authorization of any consent or approval and/or any effective conditions; or (v)
cause any authorized consent or approval to be suspended, removed, or cause
other added conditions;

 



6

 

 

3.3 The Equity Interest is transferable in whole and in part, and neither Party
A nor the Transferor has permitted or caused any security interest to be imposed
upon the Equity Interest other than pursuant to the Pledge Agreement;

 

3.4 Party A does not have any unpaid debt, other than (i) such debt that may
arise during the ordinary course of business; and (ii) debt either disclosed to
Party B before this Agreement or incurred pursuant to Party B's written consent;

 

3.5 Party A has complied with all applicable PRC laws and regulations in
connection with this Agreement;

 

3.6 There are no pending or ongoing litigation, arbitration or administrative
procedures with respect Party A, its assets or the Equity Interest, and Party A
and the Transferor have no knowledge of any pending or threatened claims to the
best of their knowledge; and

 

3.7 The Transferor owns the Equity Interest free and clear of encumbrances of
any kind. other than the security interest pursuant to the Pledge Agreement.

 

4. ASSIGNMENT OF AGREEMENT

 

4.1 Party A and the Transferor shall not transfer their rights and obligations
under this Agreement to any third party without Party B's prior written consent.

 

4.2 Party A and the Transferor hereby agrees that Party B shall be able to
transfer all of its rights and obligations under this Agreement to any third
party, and such transfer shall only be subject to a written notice of Party B to
Party A and the Transferor without any further consent from Party A or the
Transferor.

 



7

 

 

5. EFFECTIVE DATE AND TERM

 

5.1 This Agreement shall be effective as of the date first set forth above.

 

5.2 The term of this Agreement shall commence from the effective date and shall
last for the maximum period of time permitted by law unless it is early
terminated in accordance with this Agreement.

 

5.3 At the end of the term of this Agreement (including any extension thereto),
or if earlier terminated pursuant to Section 5.2, the Parties agree that any
transfer of rights and obligations pursuant to Section 4.2 shall continue to be
in effect.

 

6. APPLICABLE LAWS AND DISPUTE RESOLUTION

 

6.1 Applicable Laws. The execution, validity, interpretation and performance of
this Agreement and the dispute resolution under this Agreement shall be governed
by the laws of PRC.

 

6.2 Dispute Resolution. The Parties shall strive to resolve any disputes arising
from the interpretation or performance of this Agreement through amicable
negotiations. If such dispute cannot be settled within thirty (30) days, any
Party may submit such dispute to China International Economic and Trade
Arbitration Commission (“CIETAC”) for arbitration. The arbitration shall abide
by the rules of CIETAC. The determination of CIETAC shall be final and binding
upon the Parties.

 

6.3 Taxes and Expenses. Each Party shall, according with PRC laws, bear any and
all registration taxes, costs and expenses for the transfer of equity arising
from the preparation, execution and completion of this Agreement and all Equity
Interest Purchase Agreements.

 

6.4 Notices. Notices or other communications required to be given by any Party
pursuant to this Agreement shall be written in English and Chinese and delivered
personally or sent by registered mail or prepaid mail or by a recognized courier
service or by facsimile transmission to the relevant address of each Party as
set forth below or other addresses of the Party as specified by such Party from
time to time. The date when the notice is deemed to be duly served shall be
determined as follows; (a) a notice delivered personally is deemed duly served
upon the delivery; (b) a notice sent by mail is deemed duly served the tenth
(10th) day after the date of the air registered mail with the postage prepaid
has been sent out (as is shown on the postmark), or the fourth (4th) day after
the delivery by an internationally recognized courier service: and (c) a notice
sent by facsimile transmission is deemed duly served upon the receipt time as
shown on the transmission confirmation.

 



8

 

 

6.5 Confidentiality. The Parties acknowledge and confirm that any oral or
written Information exchanged by the parties in connection with this Agreement
is confidential. The Parties shall maintain the confidentiality of all such
information. Without the written approval by the other Parties. any Party shall
not disclose to any third party any confidential information except as follows.

 

6.5.1 Such information was in the public domain at the time it was communicated:

 

6.5.2 Such information is required to be disclosed pursuant to the applicable
laws, Regulations, policies relating to the stock exchange; or

 

6.5.3 Such information is required to be disclosed to a party’s legal counsel or
financial consultant. Provided however, such legal counsel and/or financial
consultant shall also comply with the confidentiality as stated hereof. The
disclosure of confidential information by employees or agents of the disclosing
Party is deemed to be an act of the disclosing party, and such party shall be
responsible for all breach of confidentiality arising from such disclosure. This
provision shall survive even if certain clauses of this Agreement are
subsequently amended, revoked. terminated or determined to be invalid or unable
to implement for any reason.

 

6.6 Further Warranties. The Parties agree to promptly execute such documents as
required to perform the provisions of this Agreement. and to take such actions
as may be reasonably required to perform the provisions of this Agreement.

 



9

 

 

7. MISCELLANEOUS

 

7.1 Amendment, Modification and Supplement. Any amendments and supplements to
this Agreement shall only take effect if executed by both Parties in writing.

 

7.2 Entire Agreement. Notwithstanding Article 5 of this Agreement, the Parties
acknowledge that this Agreement constitutes the entire agreement of the Parties
with respect to the subject matters therein and supersede and replace all prior
or contemporaneous agreements and understandings, whether oral or in writing.

 

7.3 Severability. If any provision of this Agreement is deemed invalid or
non-enforceable according with relevant laws, such provision shall be deemed
invalid only within the applicable laws and regulations of the PRC, and the
validity, legality and enforceability of the other provisions hereof shall not
be affected or impaired in any way. The Parties shall, through reasonable
negotiation, replace such invalid, illegal or non-enforceable provisions with
valid provisions in order to bring similar economic effects of those invalid,
illegal or non-enforceable provisions.

 

7.4 Headings. The headings contained in this Agreement are for reference only
and shall not affect the interpretation and explanation of the provisions in
this Agreement.

 

7.5 Language and Copies. This Agreement shall be executed in English in six (6)
duplicate originals. Each Party shall hold one (1) original, each of which shall
have the same legal effect.

 

7.6 Successor. This Agreement shall be binding on the successors of each party
and the transferee allowed by each Party.

 

7.7 Survival. Each party shall continue to perform its obligations
notwithstanding the expiration or termination of this Agreement. Article 6,
Article 8, Article 9 and Section 7.7 hereof shall continue to be in full force
and effect after the termination of this Agreement.

 

7.8 Waiver. Any Party may waive the terms and conditions of this Agreement in
writing with the written approval of all the parties. Under certain
circumstances, any waiver by a party to the breach of other parties shall not be
construed as a waiver of any other breach by any other parties under similar
circumstances.

 

(SIGNATURE PAGE FOLLOWS)

 



10

 

 

 [ex10iii_01.jpg]

 



11

 

 

[ex10iii_02.jpg] 

 

12



 

